 


115 HRES 1091 EH: Expressing the sense of the House of Representatives that atrocities committed against the Rohingya by the Burmese military and security forces since August 2017 constitute crimes against humanity and genocide and calling on the Government of Burma to release Burmese journalists Wa Lone and Kyaw Soe Oo sentenced to seven years imprisonment after investigating attacks against civilians by the Burmese military and security forces, and for other purposes.
U.S. House of Representatives
2018-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 1091 
In the House of Representatives, U. S.,

December 13, 2018
 
RESOLUTION 
Expressing the sense of the House of Representatives that atrocities committed against the Rohingya by the Burmese military and security forces since August 2017 constitute crimes against humanity and genocide and calling on the Government of Burma to release Burmese journalists Wa Lone and Kyaw Soe Oo sentenced to seven years imprisonment after investigating attacks against civilians by the Burmese military and security forces, and for other purposes. 
 
 
Whereas in recent decades the Rohingya people have lost, through systematic discrimination by Burmese national, state, and local authorities, a range of civil and political rights, including citizenship, and face barriers today such that they have been rendered stateless;  Whereas the Burmese military and security forces have committed numerous crimes against civilians over many years in Burma’s Rakhine, Shan, Kachin, and Karen States;  
Whereas beginning August 25, 2017, the Burmese military and security forces, as well as civilian mobs, carried out widespread attacks, rapes, killings, and the burning of villages throughout Rakhine State resulting in approximately 730,000 Rohingya fleeing to Bangladesh and bringing the total Rohingya refugee population in Cox’s Bazar to over 900,000;  Whereas on November 14, 2018, Vice President Mike Pence said, This is a tragedy that has touched the hearts of millions of Americans. The violence and persecution by military and vigilantes that resulted in driving 700,000 Rohingya to Bangladesh is without excuse.;  
Whereas to date, though the refugee crisis is not of their making, the Government of Bangladesh has generously accommodated the rapid and massive influx of Rohingya refugees into Cox’s Bazar; Whereas the Government of Bangladesh continues to express concern about the lack of accountability for the perpetrators of these crimes and the need to find durable solutions;  
Whereas in June 2018, it was announced that the United Nations and the Government of Burma had reached an agreement for the voluntary, safe, dignified and sustainable return of Rohinyga to Burma;  Whereas that agreement was contingent upon the provision of unimpeded access to northern Rakhine by United Nations High Commission on Refugees (UNHCR) and United Nations Development Program (UNDP) in order to verify the necessary conditions on the ground for such voluntary, safe, dignified, and sustainable returns;  
Whereas Burma’s civilian government, led by State Counsellor Aung San Suu Kyi and President Win Myint, has not yet taken the necessary steps to address the violence directed against the Rohingya and has failed to create the necessary conditions for returns, including by actively impeding access to northern Rakhine by UNHCR, UNDP, humanitarian organizations, and journalists;  Whereas on August 24, 2018, the United Nations International Fact Finding Mission on Myanmar released a preliminary report stating that, The Mission concluded . . . that there is sufficient information to warrant the investigation and prosecution of senior officials in the Tatmadaw chain of command, so that a competent court can determine their liability for genocide in relation to the situation in Rakhine State.;  
Whereas on August 25, 2018, Secretary of State Mike Pompeo said A year ago, following deadly militant attacks, security forces responded by launching abhorrent ethnic cleansing of ethnic Rohingya in Burma, and continued The U.S. will continue to hold those responsible accountable. The military must respect human rights for Burma’s democracy to succeed.;  Whereas the Department of the Treasury announced sanctions on five Tatmadaw officers and two Tatmadaw units for human rights abuses in Rakhine, Kachin, and Shan States;  
Whereas on September 24, 2018, the Department of State released a report entitled Documentation of Atrocities in Northern Rakhine State that stated the military targeted civilians indiscriminately and often with extreme brutality and that the violence in northern Rakhine State was extreme, large-scale, widespread and seemingly geared toward both terrorizing the population and driving gout the Rohingya residents and that the scope and scale of the military’s operations indicate that they were well-planned and coordinated:  Whereas Reuters, a highly respected worldwide news organization, discovered evidence of mass murder in the village of Inn Din as part of its ongoing reporting on the Burmese military’s campaign against the Rohingya, and deployed journalists Wa Lone and Kyaw Soe Oo to fact-check and interview eyewitnesses to these and other events;  
Whereas on December 12, 2017, Wa Lone and Kyaw Soe Oo were arrested by Burmese security forces in a suburb of Yangon and remain in custody to date;  Whereas on April 20, 2018, a key witness for the prosecution, Police Captain Moe Yan Naing, testified that he was ordered by his superiors to trap Wa Lone;  
Whereas on September 3, 2018, Yangon Northern District Judge Ye Lwin ruled that Wa Lone and Kyaw Soe Oo breached the colonial-era Official Secrets Act during their investigation into the massacre in Inn Din and subsequently sentenced them each to 7 years in prison with hard labor, despite admissions by the police under oath in court that the documents in question were planted with the journalists as a front for their arrest;  Whereas United States Secretary of State Mike Pompeo met with Burma’s Foreign Minister, Kyaw Tin, at the ASEAN Foreign Ministers’ Meeting in August 2018 and called for the immediate release of Wa Lone and Kyaw Soe Oo;  
Whereas on September 4, 2018, Vice President Mike Pence stated, Wa Lone & Kyaw Soe Oo should be commended—not imprisoned—for their work exposing human rights violations [and] mass killings. Freedom of religion [and] freedom of the press are essential to a strong democracy.;  Whereas Members of Congress, professional journalist organizations, human rights groups, and other distinguished leaders from around the world have called on the Burmese authorities to release Wa Lone and Kyaw Soe Oo from their unjust imprisonment; and  
Whereas the United Nations Convention on the Prevention and Punishment of the Crime of Genocide, signed at Paris December 9, 1948 declares that means any of the following acts committed with the intent to destroy, in whole or in part, a national, ethnical, racial or religious group, as such: (a) Killing members of the group; (b) Causing serious bodily or mental harm to members of the group; (c) Deliberately inflicting on the group conditions of life calculated to bring about its physical destruction in whole or in part; (d) Imposing measures intended to prevent births within the group; (e) Forcibly transferring children of the group to another group and The following acts shall be punishable: (a) Genocide; (b) Conspiracy to commit genocide; (c) Direct and public incitement to commit genocide; (d) Attempt to commit genocide; (e) Complicity in genocide.: Now, therefore, be it   That it is the sense of the House of Representatives that— 
(1)the atrocities committed against the Rohingya by the Burmese military and security forces since August 2017 constitute crimes against humanity and genocide; (2)the Secretary of State should— 
(A)determine, based on available evidence, whether the actions by the Burmese military in northern Rakhine State in 2017 constitute crimes against humanity, genocide, or other crimes under international law; and (B)fully support efforts to collect, preserve, and make available evidence related to the commission of these crimes; 
(3)all those responsible for these crimes against humanity and genocide should be tracked, sanctioned, arrested, prosecuted, and punished under applicable international criminal statutes and conventions; (4)every Government and multinational body should call such atrocities by their rightful names of crimes against humanity, war crimes, and genocide; 
(5)the Governments of Bangladesh, the United States, and China, as well as the UNHCR and other actors, should only support repatriations to Burma when the conditions for safe, voluntary and dignified returns are achieved, including that of removing any impunity for Burma’s military, security forces, and vigilantes with respect to their actions contributing to the systemic deprivation of the human rights, such as physical safety, citizenship, freedom of movement, and livelihoods, of the Rohingya; (6)the President should impose additional sanctions on senior members of the Burmese military and security forces who are responsible for genocide and human rights abuses, including Tatmadaw Commander-In-Chief Min Aung Hliang; 
(7)independent and professional journalism play a central role in strengthening democratic governance, upholding the rule of law, mitigating conflict, and informing public opinion around the world; and (8)the Burmese military and Government should— 
(A)provide immediate, unimpeded access to northern Rakhine by UNHCR, UNDP, other humanitarian actors, and journalists, in order to verify that the necessary conditions exist for voluntary, safe, dignified, and sustainable returns by displaced Rohingya in a manner consistent with internationally recognized human rights and principles for refugee protection; (B)change the laws and policies that have contributed to insecurity in the Rakhine State; and 
(C)rescind any laws that obstruct the freedom of the press; and (9)State Counsellor Aung San Suu Kyi and President Win Myint should pardon and immediately release from prison Wa Lone and Kyaw Soe Oo, as well as all other journalists and political prisoners.  
 
Karen L. Haas,Clerk.
